DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7, 9-15  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noll et al. (US 2020/0020184) (hereinafter Noll).
Re claim 1, Noll discloses:
“A circuit device used in an electronic device including a receiver (Fig. 1, element 20; Fig. 2, elements 20, 32), a control circuit  that performs processing on reception data received by the receiver using a clock signal (Fig. 2, elements 20, 36; para. 0047, 0052), a transmitter that transmits transmission data generated by performing processing based on the reception data by the control circuit (Fig. 2, elements 20, 30; para. 0047; 0052, 0054, 0058, 0059) the circuit device comprising:
“a time-to-digital conversion circuit that measures a time difference between a transition timing of a start signal based on the reception data and a transition timing of a stop signal based on the transmission data or the clock signal” (Fig. 2, element 40; para. 0028, 0059, 0062, 0063); and

Re claim 4; Noll further discloses “wherein the control circuit outputs the start signal based on the reception data” (para. 0052), and 
“the time-to-digital conversion circuit measures the time difference based on the start signal output from the control circuit” (Fig. 2; para. 0058, 0059).
Re claim 5, Noll further discloses “wherein the control circuit outputs the stop signal when the processing of the reception data is completed, and
the time-to-digital conversion circuit measures the time difference based on the stop signal output from the control circuit” in para. 0060-0063.
Re claim 7, Noll discloses “a transmission circuit provided in the transmitter” in Fig. 1, 2; para. 0046, 0047.
Re claim 9, Noll further discloses “wherein the processing performed by the control circuit is encryption processing based on the reception data” in para. 0052, 0054.
Re claim 10, Noll further implies the teaching “wherein the receiver is a device that receives the reception data by wireless communication, and the transmitter is a device that transmits the transmission data by wireless communication” in Fig. 1-3 by transmitting and receiving via antennas.
Re claim 11, see claim 1 and Fig. 1-3.
Re claim 12, Noll further discloses “wherein the control circuit obtains information on a processing time to complete the processing after receiving the reception data based on the measurement result of the time difference, and the 
Re claim 13, further implies “and a host device that transmits the reception data received by the electronic device to the electronic device, and receives, from the electronic device, the transmission data from the electronic device” para. 0051, 0052.
Re claim 14, see corresponding claim 1 above.
Re claim 15, Noll further implies the teaching of “an in-vehicle device that transmits the reception data to the vehicle electronic key and receives the transmission data from the vehicle electronic key, wherein the control circuit generates the transmission data based on the measurement result from the output interface, and the in-vehicle device detects that wireless communication between the vehicle electronic key and the in-vehicle device is not directly performed based on the transmission data” in para. 0051-0054, 0058-0061; wherein the acknowledgement from the remote unit implies the teaching of claimed “transmission data”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noll in view of Kurashina et al. (US 2018/0088536) (hereinafter Kurashina).
Re claim 2, Noll discloses almost all claimed subject matter in claim 2 as stated above, except for “a clock signal generation circuit that generates the clock signal using a resonator and outputs the clock signal to the control circuit”.
Kurashina, in similar field of endeavor, discloses “generates the clock signal using a resonator” in Abstract; para. 0009, 0010).  (Note: Noll implies the teaching of “a clock signal generation circuit” and “outputs the clock signal to the control circuit” in Fig. 2; para. 0018-0020, 0034, 0047.)
Therefore, it would have been obvious to a person of ordinary skill in the art to have incorporated such teaching from Kurashina in place of the timing generation of Noll as alternative and predictable result would have been expected.
Re claim 3, Noll further implies the teaching of “wherein the time-to-digital conversion circuit measures the time difference using the clock signal generated by the clock signal generation circuit” in Fig. 2; para. 0018-0020, 0034, 0047.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noll in view of Mattela et al. (US 2020/0137684) (hereinafter Mattela).
Re claim 8, Noll discloses almost all claimed subject matter in claim 8, as stated above, except for “wherein the transmission circuit includes a carrier signal generation circuit that generates a carrier signal of the transmission data based on the clock signal, and a power amplifier that amplifies the carrier signal”.  However, such claimed subject matter would have been within the knowledge of one skilled in the art as conventional in the transmission chain of wireless communication.
Particularly, Mattela, in similar field of endeavor, discloses such claimed subject matter in Fig. 1B, para. 0017.
.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe (US 2017/0096124)
Oomi (US 2018/01444570)
Okada et al. (US 2019/0092278)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633